DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has not amended the claims and is acknowledged by the examiner.  
Claims 2-3 remain cancelled. 
Claims 1 and 4-12 are pending in the application. 
Claims 1 and 4-12 are currently under examination. 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeToro (US 6,302,858 B1) in view of DeToro (US 7,112,181 B1).
Applicant’s argument: The second pivot fitting assembly 42 of DeToro allows for incremental adjustability by being pivotable about an inversion/eversion axis of the ankle joint, but not about a plantar/dorsiflexion axis. Thus, contrary to the assertion made in the office action, the ankle joint mechanism 10 of DeToro does not include a plantar/dorsi flexion mechanism, as required by claim 1.  
Examiner’s response: The rejection has been updated down below and thus DeToro in view of DeToro 2 reads on claim 1. Hinge assembly 33 of DeToro teaches a plantar/dorsi flexion mechanism, as seen in Fig. 4 of DeToro, and as . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeToro et al. (US 6,302,858 B1) (now referred to as “DeToro”) in view of DeToro et al. (US 7,112,181 B1) (now referred to as “DeToro 2”).
Regarding claim 1, DeToro discloses an ankle joint mechanism (10) (see Fig. 1) to be fitted on an ankle of a user (see Fig. 1) to assist motion of a body of the user (see Abstract), comprising: 
a lower leg link (13) to be disposed along a lower leg (20) of the user (see Fig. 1; leg support 13 is disposed along patient’s leg 20 and is linked or attached to upper leg element 26, thus is a lower leg link);

a plantar/dorsi flexion mechanism (33) configured to connect the lower leg link (13) and the foot holder (14) to each other so as to be pivotable about a plantar/dorsi flexion axis of an ankle joint of the user (see Fig. 4, which shows how hinge assembly 33 allows for pivot about a plantar/dorsi flexion axis, and see Col. 3 lines 18-31 and Col. 3 lines 64-67 et seq. Col. 4 lines 1-6 and see Fig. 1, hinge assembly 33 is connected to leg support 13 via upper leg element 26 and hinge assembly 33 is connected to foot pad 14 via engagement element 27, and thus hinge assembly 33 is configured to connect leg support 13 and foot pad 14 to each other via lock nuts 36a to be pivotable about a plantar/dorsi flexion axis of an ankle joint of a user, as hinge assembly 33 allows for a user to angle their foot upwards/downwards when brace 10 is worn, thus pivoting about the plantar/dorsi flexion axis, as best seen in Fig. 4); and 
an inversion/eversion mechanism (37, 38, 39, 40, 41, 42) configured to connect the lower leg link (13) and the foot holder (14) to each other so as to be pivotable about an inversion/eversion axis of the ankle joint (see Figs. 1-3 and Fig. 5, and Col. 3 lines 32-63; main pivot fitting 37 is configured to connect leg support 13 and foot pad 14 to each other so as to be pivotable about an inversion/eversion axis of the ankle joint via engagement element 27, pivot pin 38, arcuate slots 41, 42, and stop limit fasteners 39, 40, as seen in Fig. 5),
 wherein the inversion/eversion mechanism (37, 38, 39, 40, 41, 42, 26, 27, 28) includes a first guide rail mechanism (37, 38, 39, 40, 41, 42, 28, 27, 26) (42, 31, 37, 36, 27, 26, S2, 45, 46, PO2) configured to define an arc-shaped track having a center on the inversion/eversion axis, and the first guide rail mechanism (37, 38, 39, 40, 41, 42, 26, 27, 28) includes a first arc-shaped 
DeToro does not disclose an adduction/abduction mechanism configured to connect the lower leg link and the foot holder to each other so as to be pivotable about an adduction/abduction axis of the ankle joint. 
However, DeToro 2 teaches an analogous ankle joint mechanism (see Fig. 1) comprising an adduction/abduction mechanism (33) configured to connect the lower leg link (14) and the foot holder (16) so as to be pivotable about an adduction/abduction axis of the ankle joint (see Figs. 1-2, 4 and Col. 4 lines 25-42; trans-axial pivot fitting assembly 33 is connected to leg support 14 via engagement element 27 and pivot fitting assembly 33 is connected to foot pad 16 via engagement element 28 and central pivot pin 32, as seen in Figs. 1-2, thus pivot fitting assembly 33 indirectly connects leg support 14 and foot pad 16 together so as to be pivotable about an adduction/abduction axis, as seen in Fig. 4), providing positive resistance to the foot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower leg link (28) in the device of DeToro with foot engagement element (28) and an adduction/abduction mechanism (33) configured to connect the lower leg link and the foot holder so as to be pivotable about an adduction/abuction axis of the ankle joint at the interconnecting heel portion as taught by DeToro 2 to have provided an improved ankle joint mechanism device that provides positive resistance to the foot curvature alignment over a prolonged period of time, the pressure on the foot and its tissue diminish thus altering the effects of the abduction of adduction as set forth hereinbefore (see Col. 4 lines 56-63).
Regarding claim 5, DeToro in view of DeToro 2 discloses the invention as discussed above. DeToro in view of DeToro 2 further discloses wherein the plantar/dorsi flexion mechanism (33 of DeToro) includes an upper member (31, 27 of DeToro) connected to a side of the lower leg link (13 of DeToro), and a lower member (26, 29, 28 of DeToro) connected to a side of the foot holder (14 of DeToro) and supported by the upper member (26, 29, 28 of DeToro) so as to be pivotable about the plantar/dorsi flexion axis (see Figs. 1, 4, 6-9, 11 and Col. 3 lines 18-31, Col. 3 line 64-67 et seq Col. 4 lines 1-6 of DeToro; hinge assembly 33 of DeToro includes free end 31 of DeToro of engagement element 27 of DeToro, make up an upper member as it is disposed at an upper/outer level compared to element 28 of DeToro and leg element 26 of DeToro, see modified Fig. 11 of DeToro below, and is indirectly connected to a 
 
    PNG
    media_image1.png
    336
    456
    media_image1.png
    Greyscale

Modified Fig. 11 of DeToro. 
Regarding claim 7, DeToro in view of DeToro 2 disclose the invention as discussed above. DeToro in view of DeToro 2 further discloses wherein the adduction/abduction mechanism (33 of DeToro 2) includes a second guide rail mechanism (28 of DeToro 2) configured to define an arc-shaped track having a center on the adduction/abduction axis (definition of track: the course along which something moves or progresses, https://www.merriam-webster.com/dictionary/track, thus, See Figs. 1-2, 4, 6 of DeToro 2; as previously modified above (see claim 1), foot engagement element 28 of DeToro 2 is configured 

    PNG
    media_image2.png
    378
    355
    media_image2.png
    Greyscale

Modified Fig. 4 of DeToro 2. 
Regarding claim 12, DeToro in view of DeToro 2 discloses the invention as discussed above. DeToro in view of DeToro 2 further discloses wherein the inversion/eversion axis of the inversion/eversion mechanism (37, 38, 39, 40, 41, 42 of DeToro) passes below the plantar/dorsi flexion axis of the plantar/dorsi flexion mechanism (33 of DeToro), and the inversion/eversion axis and the plantar/dorsi flexion axis are offset vertically from each other (see modified Fig. 1 of DeToro; the plantar/dorsi flexion axis is shown by the solid black line and the inversion/eversion axis is shown by the dotted black line, showing that the dotted black line 

    PNG
    media_image3.png
    627
    626
    media_image3.png
    Greyscale

Modified Fig. 1 of DeToro. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeToro in view of DeToro 2 further in view of DiBenedetto (US 5,486,157).
Regarding claim 4, DeToro in view of DeToro 2 further in view of DiBenedetto discloses the invention as discussed above. DeToro in view of DeToro 2 further in view of DiBenedetto further discloses wherein the first arc-shaped rail (26, 27, 28 of DeToro) is connected to the foot holder (14 of DeToro) (see Figs. 1 of DeToro; element 26, 27, 28 of DeToro make up the first arc-shaped rail, as they are a series of rails or bars that are in an arc-shape, as the heel portion 
DeToro in view of DeToro further in view of DiBenedetto does not disclose wherein the first arc-shaped rail is connected to the foot holder in a height adjustable manner. 
However, DiBenedetto teaches an analogous ankle joint mechanism (10) (see Fig. 1A) wherein the first arc-shaped rail (21, 23) is connected to the foot holder (40) in a height adjustable manner (see Fig. 1A, 3A, and 3B, and Col. 5 lines 44-67; foot plate 40 is slidably adjusted with respect to foot portion 23 via attachment openings 70, 72, 74, and 76) providing to vary the size of the device or ankle joint mechanism to fit the patient (see Col. 5 lines 64-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot holder (14 of DeToro) in the device of DeToro in view of DeToro 2 to be slidable so as to be height adjustable as taught by foot plate 40 of DiBenedetto to have provided an improved ankle joint mechanism that provides various sizes of the device to fit a patient (see Col. 5 lines 65-67). 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeToro in view of DeToro 2 further in view of Bodine (US 5,020,523).
Regarding claim 9, DeToro in view of DeToro 2 discloses the invention as discussed above.
DeToro in view of DeToro 2 does not disclose an adduction/abduction angle adjustment mechanism configured to connect the lower leg link and the foot holder to each other such that an angle between the lower leg link and the foot holder about the adduction/abduction axis 
However, Bodine teaches an analogous ankle and foot orthosis (10) (see Figs. 1-2) comprising an adduction/abduction angle adjustment mechanism (30) configured to connect a lower leg link (12) and a foot holder (24) to each other such that an angle between the lower leg link (12) and the foot holder (24) about the adduction/abduction axis can be adjusted in accordance with a neutral position of the foot about the adduction/abduction axis (definition of connect: associate or relate in some respect, https://www.lexico.com/en/definition/connect, and definition of angle: a position from which something is viewed or along which it travels or acts, https://www.lexico.com/en/definition/angle, thus, stabilizing/connecting bracket 30 connects or associates rigid core member 12 with frontal edge 24 such that an angle between the rigid core member 12 and frontal edge 24 about the adduction/abduction axis can be adjusted in accordance with a neutral position of the foot about the adduction/abduction axis (black dotted line in modified Fig. 4 of Bodine) via the stabilizing/connecting bracket 30; see modified Fig. 4 of Bodine below and Col. 4 lines 50-68 et seq. Col. 5 lines 1-13), providing a way to stabilize a foot to prevent the patient’s foot and leg from rolling or turning from side to side (see Col. 2 lines 48-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg portion (10 of DeToro) in the device of of DeToro in view of DeToro 2 with a threaded projection (28) and stabilizing/connecting bracket (30) as taught by Bodine to have provided an improved device 
Regarding claim 10, DeToro in view of DeToro 2 further in view of Bodine discloses the invention as discussed above. DeToro in view of DeToro 2 further in view of Bodine discloses wherein the adduction/abduction angle adjustment mechanism (30 of Bodine) includes a third guide rail mechanism (32 of Bodine) configured to define an arc-shaped track having a center on the adduction/abduction axis (definition of rail: track, https://www.merriam-webster.com/dictionary/rail, thus, stabilizing/connecting bracket 30 includes elongate slot 32 as it inherently is configured to define an arc-shaped track, as the stabilizing/connecting bracket 30 is slightly bowed or curved, and as the stabilizing/connecting bracket 30 is slidable along elongated slot 32, the center is able to be on the adduction/abduction axis when moved (dotted black line in modified Fig. 4 of Bodine); see Fig. 4 and Col. 4 lines 50-68 et seq. Col. 5 lines 1-13 of Bodine).
Regarding claim 11, DeToro in view of DeToro 2 further in view of Bodine discloses the invention as discussed above. DeToro in view of DeToro 2 further in view of Bodine further discloses wherein the third guide rail mechanism (32 of Bodine) includes a third arc-shaped rail connected to a side of the lower leg link (13 of DeToro) to be disposed in front of a lower portion of the lower leg (20 of DeToro) (definition of rail: track, https://www.merriam-webster.com/dictionary/rail, thus elongated slot 32 of Bodine inherently includes an arc-shaped rail as has a slightly bowed configuration (see Col. 4 lines 50-68 et seq. Col. 5 lines 1-13 of Bodine), which was previously modified with DeToro, so elongated slot 32 is connected to a side of leg support 13 of DeToro of the leg portion 10 of DeToro to be disposed in front or on 


    PNG
    media_image4.png
    229
    286
    media_image4.png
    Greyscale

Modified Fig. 4 of Bodine. 
Claim 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US 2007/0161934 A1) in view of Pecheux (US 5,170,776) further in view of Patchel et al. (US 5,358,469).
Regarding claim 1, Lan discloses an ankle joint mechanism (7) to be fitted on an ankle of a user to assist motion of a body of the user (see Figs. 3-4 and [0016]), comprising: 

a foot holder (61) configured to hold a foot of the user (see Figs. 1-4; arcuate member 61 holds the foot of a user thus is a foot holder); and 
a plantar/dorsi flexion mechanism (4, 5) configured to connect the lower leg link (3) and the foot holder (61) to each other so as to be pivotable about a plantar/dorsi flexion axis of an ankle joint of the user (see Figs. 1-4, 3A, 4A, and [0019]-[0020]; first connection unit 4 and second connection unit 5 make up the plantar/dorsi flexion mechanism as the first connection unit 4 includes wing members 43 and second connection unit 5 includes hole 53, and wing members 43 is pivotable about hole 53, which leads to the motion of raising/lowering the foot, thus plantar/dorsi flexion mechanism 4, 5 is configured to connect tongue 3 and arcuate member 61 together so as to be be pivotable about a plantar/dorsi flexion axis via wing members 43 and hole 53). 
Lan does not disclose an adduction/abduction mechanism configured to connect the lower leg link and the foot holder to each other so as to be pivotable about an adduction/abduction axis of the ankle joint; and an inversion/eversion mechanism configured to connect the lower leg link and the foot holder to each other so as to be pivotable about an inversion/eversion axis of the ankle joint, wherein the inversion/eversion mechanism includes a first guide rail mechanism configured to define an arc-shaped track having a center on the inversion/eversion axis, and the first guide rail mechanism includes a first arc-shaped rail connected to a side of the foot holder to be disposed in front of a lower portion of the lower 
However, Pecheux teaches an analogous ankle joint mechanism (see Fig. 8 and 10) comprising an adduction/abduction mechanism (2, 32, 35) configured to connect the lower leg link (3) and the foot holder (1) to each other so as to be pivotable about an adduction/abduction axis of the ankle joint (see Fig. 8-10; sole holder 2, screw 32, and groove 35 make up an adduction/abduction mechanism, and is configured to connect u-shaped stirrup 3 and sole 1 to each other so as to be pivotable about an adduction/abduction axis CC’ of the ankle joint, as sole-holder 2 has groove 35 (fig. 12) and screw 32 is disposed inside groove 35 to move the foot away/closer to the body thus an adduction/abduction mechanism; see Col. 3 lines 23-30) providing to correct the adductus of the fore-foot (see Col. 3 lines 15-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bolt driven through slot 34 of Lan to be screw 32 as taught by Pecheux and to have modified slots 34 of Lan to be groove 35 as taught by Pecheux so that screw 32 is slidable along groove 35 as taught by Pecheux to have provided an improved ankle joint mechanism that provides to correct the adductus of the fore-foot (see Col. 3 lines 15-20) as the slidability provides an adduction/abduction mechanism. 
Lan in view of Pecheux discloses the invention as discussed above. Lan in view of Pecheux further discloses an adduction/abduction mechanism (35 of Lan, 32 + 35 of Pecheux) configured to connect the lower leg link (3 of Pecheux) and the foot holder (61 of Lan) to each other so as to be pivotable about an adduction/abduction axis of the ankle joint (as modified above, transverse member 35 of Lan includes screw 32 of Pecheux and groove 35 of Pecheux 
Lan in view of Pecheux does not disclose an inversion/eversion mechanism configured to connect the lower leg link and the foot holder to each other so as to be pivotable about an inversion/eversion axis of the ankle joint, wherein the inversion/eversion mechanism includes a first guide rail mechanism configured to define an arc-shaped track having a center on the inversion/eversion axis, and the first guide rail mechanism includes a first arc-shaped rail connected to a side of the foot holder to be disposed in front of a lower portion of the lower leg, and a first slider connected to a side of the lower leg link and configured to be slidable along the first arc-shaped rail.
However, Patchel discloses an inversion/eversion mechanism (194, 196, 212, 214, 216, 218, 220, 222, 224, 226) configured to connect the lower leg link (16) and the foot holder (196) to each other so as to be pivotable about an inversion/eversion axis of the ankle joint (see Figs. 14-15 and Col. 10 lines 14-34 and Col. 11 lines 17-23; the inversion/eversion mechanism 194, 196, 212, 214, 216, 218, 220, 222, 224, 226 connects struts 16 and foot carriage 196 to each other via struts 18 so as to be pivotable about an inversion/eversion axis of the ankle joint, as fasteners 214 facilitate sliding of carriage 196 along 212 in an arc-like movement), wherein the inversion/eversion mechanism (194, 196, 212, 214, 216, 218, 220, 222, 224, 226) includes a first guide rail mechanism (194) configured to define an arc-shaped track having a center on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower leg link (3 of Lan) in the device of Lan in view of Dobbs with arms 193, fasteners 195, and struts 18 as taught by Patchel and to have provided the foot holder (61 of Lan) in the device of Lan in view of Pecheux with an inversion/eversion mechanism 194, 196, 212, 214, 216, 218, 220, 222, 224, 226 as taught by Patchel to have provided an improved ankle joint mechanism that provides correction of inversion and eversion of the foot since inversion or eversion accompany a large percentage of 
Regarding claim 5, Lan in view of Pecheux further in view of Patchel discloses the invention as discussed in claim 1. Lan in view of Pecheux further in view of Patchel further discloses wherein the plantar/dorsi flexion mechanism (4, 5 of Lan) includes an upper member (4 of Lan) connected to a side of the lower leg link (3 of Lan), and a lower member (5 of Lan) connected to a side of the foot holder (61 of Lan) and supported by the upper member (4 of Lan) so as to be pivotable about the plantar/dorsi flexion axis (see Figs. 1-4 of Lan and [0019]-[0020] of Lan; first connection unit 4 of Lan is an upper member as it is disposed above second connection unit 5 of Lan, thus making second connection unit 5 of Lan the lower member, and first connection unit 4 of Lan is connected to sides of tongue 3 of Lan via slot 34 of Lan, and second connection unit 5 of Lan is connected to arcuate member 61 of Lan via central slit 54 of Lan and is supported by first connection unit 4 of Lan so as to be pivotable about the plantar/dorsi flexion axis as the foot of a user moves up/down via wings 43 of Lan and hole 53 of Lan).
Regarding claim 6, Lan in view of Pecheux further in view of Patchel discloses the invention as discussed in claim 5. Lan in view of Pecheux further in view of Patchel further discloses wherein the lower leg link (3 of Lan) is configured to be disposed in front of the lower leg (see Figs. 3-4; tongue 3 of Lan is disposed in front of the lower leg), and wherein the upper member (4 of Lan) has a U-shape in plan view to surround a lower front portion of the lower leg and is connected at a central part thereof to the lower leg link (3 of Lan) (see Figs. 2-4 of Lan; first connection unit 4 of Lan has a U-shape in a plan view to surround a lower front portion of 
Regarding claim 7, Lan in view of Pecheux further in view of Patchel discloses the invention as discussed in claim 1. Lan in view of Pecheux further in view of Patchel further discloses wherein the adduction/abduction mechanism (35 of Lan, 32 + 35 of Pecheux) includes a second guide rail mechanism (35 of Lan, 35 of Pecheux) configured to define an arc-shaped track having a center on the adduction/abduction axis (as previously modified above, transverse member 35 of Lan is a second guide rail mechanism as it includes groove 35 of Pecheux which is an arc-shaped track having a center on the adduction/abduction axis). 
Regarding claim 8, Lan in view of Pecheux further in view of Patchel discloses the invention as discussed in claim 7. Lan in view of Pecheux further in view of Patchel further discloses wherein the second guide rail mechanism (35 of Lan, 35 of Pecheux) includes a second arc-shaped rail (35 of Lan) connected to a side of the foot holder (61 of Lan) to be disposed in front of a lower portion of the lower leg (see Figs. 2-4 of Lan; transverse member 35 of Lan is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.H./Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786